Citation Nr: 1621777	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and symptoms of social anxiety.


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 to June 1981, from January 1984 to December 1986, from September 1990 to August 1991, and from April 2006 to May 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009, September 2014 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In its August 2009 decision, the RO denied entitlement to service connection for headaches.  The Veteran filed a timely notice of disagreement and perfected this appeal.  As will be discussed below, the RO recently awarded the Veteran service-connection for migraine headaches, rendering moot the Veteran's current appeal as to that issue before the Board.  The matter will be dismissed below.

The Veteran also filed timely Notice of Disagreements with determinations made in September 2014 and May 2015 rating decisions pertaining to his disability rating for his psychiatric disability and his service-connection claim for hypertension.  To date, the RO has not issued a Statement of the Case (SOC) addressing these issues, and they must be remanded below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran's service-connection claim for hypertension and his claim for an increased rating for his service-connected psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a May 2016 rating decision, the RO granted the Veteran's service-connection claim for a headache disorder.

CONCLUSION OF LAW

The appeal of the Veteran's claim of entitlement to service connection for a headache disorder has become moot by virtue of a May 2016 rating decision granting the benefit, and there remains no matter in controversy for which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction above, the RO denied the Veteran's service-connection claim for a headache disorder in an August 2009 rating decision.  The Veteran appealed this determination to the Board.  While the appeal was pending at the Board however, the RO granted the benefit sought. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  In essence, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457   (1994).  Based on the RO's May 2016 determination awarding service connection for migraine headaches, the Veteran's appeal has been granted in full, and there is no longer any pending adverse determination for the Board to adjudicate. 

The appeal of the Veteran's service-connection claim for a headache disorder has become moot by virtue of the May 2016 grant, and must therefore be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that if the Veteran disagrees with the initial disability rating or the effective date assigned by the RO for the award of service-connection for his headache disorder, he may file a Notice of Disagreement with the RO within one year of receiving notice of such determination.  


ORDER

The issue of entitlement to service connection for a headache disorder is dismissed.


REMAND

The RO denied the Veteran's increased rating claim for PTSD with major depressive disorder and symptoms of social anxiety in a September 2014 rating decision.  In a subsequent rating decision, dated in May 2015, the RO denied the Veteran's service-connection claim for hypertension.  The Veteran disagreed with both determinations in Notices of Disagreement respectively received by VA on September 29, 2014 and September 28, 2015.  To date, the RO has not issued an SOC addressing either matter.  In these circumstances, where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim for issuance of a SOC. 38 C.F.R. § 19.9(c) (2015); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the Veteran's increased rating claim for PTSD with major depressive disorder and symptoms of social anxiety, and his service-connection claim for hypertension.  The Veteran should be informed of the actions necessary to perfect an appeal as to these issues.  Thereafter, return these issues to the Board only if an adequate and timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


